Citation Nr: 0617944	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-36 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel





INTRODUCTION

The veteran had active service from October 1972 to December 
1979 and from August 1986 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.
 
The Board notes that the veteran's December 2003 substantive 
appeal included a request for a Board hearing.  However, the 
veteran failed to report for the hearing scheduled in June 
2004.  Therefore, his hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2005).  

The veteran originally disagreed with additional service 
connection issues denied in the December 2002 rating 
decision.  However, his substantive appeal indicated that he 
wished to appeal only the two issues listed above.  See 
38 C.F.R. § 20.202 (if there are multiple issues in the 
statement of the case, the substantive appeal must specify 
the issue or issues being appealed or state that all issues 
are being appealed).  Therefore, the only issues currently 
before the Board are as stated herein.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the claims folder contains service medical 
records from April 1992 to February 1994 only.  As noted 
above, the veteran had active service from October 1972 to 
December 1979 and from August 1986 to April 1994.

VA is required to obtain the veteran's service medical 
records or other relevant service records held or maintained 
by a government entity.  38 U.S.C.A. § 5103A(c) (West 2002).  
Whenever VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
must continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3).  Review of the claims folder fails 
to reveal efforts to secure service medical records that 
comply with the law.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim, i.e., when all of the lay and medical 
evidence of record: (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

In this case, the veteran specifically alleges that his left 
ankle disorder is secondary to his service-connected left 
knee disability.  A disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  

VA medical records showed that the veteran presented in March 
1998 indicating that his knee gave way causing him to twist 
the left ankle, which resulted in a fracture.  The Board 
finds sufficient evidence to warrant obtaining a medical 
opinion for this claim.  
  
Accordingly, the case is REMANDED for the following action:

1.  Make all necessary attempts to secure 
the veteran's complete service medical 
records for service from October 1972 to 
December 1979 and from August 1986 to 
April 1994.  Document all of these 
attempts in the claims folder.  If no 
additional records are available, a reply 
to that effect is required and must be 
associated with the claims folder.  


2.  Arrange for the veteran to be 
scheduled for an appropriate examination 
to determine the nature and etiology of 
his left ankle disorder.  The examiner 
should review the relevant medical 
evidence in the claims folder, including 
VA treatment records dated in March 1998.  
Ask the examiner to offer an opinion as to 
whether it is at least as likely as not 
that the left ankle fracture incurred in 
March 1998 is proximately due to or the 
result of the veteran's service-connected 
left knee disability.  The term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
should explain any opinion provided.  If 
an opinion cannot be provided without 
resorting to speculation, the report 
should so state.  

3.  Ensure proper completion of the above 
development, then readjudicate the issues 
on appeal.  If the disposition remains 
unfavorable, furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

